EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vladislav Z. Teplitskiv on 04/09/2021.

The application has been amended as follows: 
54.	(Currently Amended) A system for distributing content from a distribution origin webpage to a designated real estate or housing or classified advertising publisher webpage on a third party publisher server that requires multiple direct manual human interactions for form completion and file upload, the system comprising:
a local computing device;
a local browser executable on the local computing device to access the distribution origin webpage; and 
a browser extension installed and executable locally on the local computing device in response to a user's action within the local browser in relation to the distribution origin webpage and independently of any further user action, to autonomously and directly:
retrieve the distribution content to be distributed from the distribution origin webpage, or an application programming interface (API) server, wherein the distribution content is transiently stored and manipulated locally on the local computing device by the browser extension to produce locally manipulated distribution content, and wherein the 
open a local instance of the designated real estate or housing or classified advertising publisher webpage in said local browser that requires the multiple direct manual human interactions for form completion and file upload; and
append a Document Object Model (DOM) element to said local instance of the designated real estate or housing or classified advertising publisher webpage and autonomously and directly execute multiple DOM Level 2 or Level 3 Events that instruct the local browser to locally and directly perform human-like activities on said local instance of the designated real estate or housing or classified advertising publisher webpage in lieu of the multiple direct manual human interactions required for direct form completion and file upload so to permit submission of a completed form and uploaded file from said local instance of the designated real estate or housing or classified advertising publisher webpage and thus drive a distribution of the locally manipulated distribution content to the designated real estate or housing or classified advertising publisher webpage on the third party publisher server.
55.	(Currently Amended) A method of automated distribution of real estate or housing or classified advertisements content to a designated real estate or housing or classified advertising publisher webpage on a third party publisher server that requires multiple direct manual human interactions for form completion and file upload, wherein the method is autonomously and directly executed by a browser extension executable on a local user computing device having a local browser executable thereon to access a distribution origin webpage, the method comprising the browser extension autonomously and directly:
distribution origin webpage, independent of any further user action, performing multiple Document Object Model Level 2 or Document Object Model Level 3 Events, thereby driving the real estate or housing or classified advertisements content from the distribution origin webpage to the designated real estate or housing or classified advertising publisher webpage on the third party publisher server that otherwise requires the multiple direct manual human interactions for form completion and file upload, by:
copying distribution content from the distribution origin webpage or an Application Programming Interface (API) as required to complete form fields and file upload on the designated real estate or housing or classified advertising publisher webpage;
transiently storing and manipulating locally on the local user computing device the copied distribution content to produce locally manipulated distribution content as required to complete the form fields and file upload on the designated real estate or housing or classified advertising publisher webpage; 
modifying at least one form on a local instance of the designated real estate or housing or classified advertising publisher webpage that requires the multiple human interactions for form completion and file upload by autonomously and directly performing human-like activities on the local instance in lieu of the required multiple direct manual human interactions so to input the locally manipulated distribution content into the form fields and file upload and thereby permit submission of a completed form and uploaded file; and
wherein the distribution content is in the form of one or more of plain text, a text file, a binary file, a graphics file or an image file.

in response to a user action within the local browser in relation to the origin webpage, independent of any further user action, performing multiple Document Object Model Level 2 or Document Object Model Level 3 Events, thereby driving the real estate or housing or classified advertisements content from the distribution origin webpage to the designated real estate or housing or classified advertising publisher webpage on the third party publisher server that otherwise requires the multiple direct manual human interactions for form completion and file upload, by:
copying distribution content from the origin webpage or an Application Programming Interface (API) related thereto as required to complete form fields and a file upload on the designated real estate or housing or classified advertising publisher webpage;
transiently storing and manipulating locally on the local user computing device the copied distribution content to produce locally manipulated distribution content as required to complete the form fields and file upload on the designated real estate or housing or classified advertising publisher webpage; and
the multiple direct manual human interactions for form completion and file upload by autonomously and directly performing human-like activities on the local instance in lieu of the required multiple direct manual human interactions so to input the locally manipulated distribution content into the form fields and file upload and thereby permit submission of a completed form and uploaded file; and
wherein the distribution content is in the form of one or more of plain text, a text file, a binary file, a graphics file or an image file.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 54, 55, 85, the feature of a browser extension installed and executable locally on a local computing device in response to a user's action within a local browser in relation to a distribution origin webpage to a designated real estate or housing or classified advertising publisher webpage on a third party publisher server and independently of any further user action, to autonomously and directly: transiently storing and manipulating locally on the local user computing device a retrieved/copied distribution content from the distribution origin webpage or an Application Programming Interface (API) to produce locally manipulated distribution content; and appending/modifying a local instance of the designated real estate or housing or classified advertising publisher webpage that requires multiple direct manual human interactions for form completion and file upload in said local browser and autonomously and directly execute/perform 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU V HUYNH/Primary Examiner, Art Unit 2177